Case 3:21-cv-00547-AJB-WVG Document 5 Filed 06/15/21 PageID.19 Page 1 of 9



 1   Stephen G. Recordon (SBN 91401)
 2   Recordon & Recordon
     225 Broadway, Suite 1900
 3   San Diego, CA 92101
 4
     Telephone: (619) 232-1717
     Facsimile: (619) 232-5325
 5   1sgrecordon@gmail.com
 6
     Clinton Rooney (SBN 221628)
 7   Law Offices of Clinton Rooney
 8
     225 Broadway, Ste. 1900
     San Diego, CA 92101
 9   Telephone: (619) 234-0212
     Facsimile: (619) 232-1382
10
     Email: rooneycdi@gmail.com
11
     Attorneys for Plaintiff Rocio De Alba
12

13
                                    UNITED STATES DISTRICT COURT
14

15                               SOUTHERN DISTRICT OF CALIFORNIA
16

17    Rocio De Alba,                                           Case No. 21-cv-00547-AJB-WVG
18
                                       Plaintiff,              Plaintiff Rocio De Alba’s First Amended
19                                                             Complaint for Violations of the Fair Debt
      vs.                                                      Collection Practices Act and the
20
                                                               Rosenthal Act
21    Velocity Investments, LLC and Mandarich
      Law Firm, LLP,
22

23                                      Defendants.

24

25   ///
26
     ///
27

28   ///


     Plaintiff Rocio De Alba’s First Amended Complaint                                21-cv-00547-AJB-WVG

                                                         -1-
Case 3:21-cv-00547-AJB-WVG Document 5 Filed 06/15/21 PageID.20 Page 2 of 9



 1   I.        Introduction
 2             1.    Plaintiff Rocio De Alba, (“De Alba” or “Plaintiff”), through her counsel,
 3   brings this action to challenge the acts of Defendants Velocity Investments, LLC
 4   (“Velocity”) and Mandarich Law Group, LLP (“Mandarich”) (collectively, “Defendants”)
 5   regarding violations of the Fair Debt Collection Practices Act (“FDCPA”), and the
 6   California Fair Debt Collection Practices Act (“RFDCPA” or “Rosenthal Act”).
 7             2.    Plaintiff makes these allegations on information and belief, with the
 8   exception of those allegations that pertain to Plaintiff or Plaintiff’s counsel, which Plaintiff
 9   alleges on personal knowledge.
10             3.    While many violations are described below with specificity, this Complaint
11   alleges violations of the statutes cited in their entirety.
12             4.    Any violations by Defendants were knowing, willful, and intentional, and
13   Defendants did not maintain procedures reasonably adapted to avoid any such violations.
14             5.    Each named Defendant is an agent of the other Defendants, and each
15   Defendant is jointly and severally liable for the acts of the other Defendants.
16   II.       Jurisdiction
17             6.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331, 15 U.S.C.
18   §1692k(d) and 28 U.S.C. §1367 for supplemental state claims.
19             7.    This action arises out of violations by Mandarich of the FDCPA (15 USC
20   1692 et seq, and by Mandarich and Velocity of the Rosenthal Act (Cal. Civ. Code §1788,
21   et seq).
22             8.    As Defendants engage in business in the state of California, committed the
23   acts that form the basis for this suit in the state of California, and filed this action in this
24   jurisdiction, the Court has personal jurisdiction over Defendants for purposes of this
25   action.
26             9.    Venue is proper as some or all of the acts at issue herein occurred in the
27   County of San Diego.
28   ///


     Plaintiff Rocio De Alba’s First Amended Complaint                             21-cv-00547-AJB-WVG

                                                         -2-
Case 3:21-cv-00547-AJB-WVG Document 5 Filed 06/15/21 PageID.21 Page 3 of 9



 1   III.    Parties
 2   Plaintiff
 3           10.     Plaintiff is a natural person residing in California, and is a consumer within
 4   the meaning of 15 U.S.C. §1692a(3) of the FDCPA in that she is a natural person
 5   purportedly obligated to pay a consumer debt.
 6           11.     This action is related to an obligation or alleged obligation of a consumer to
 7   pay money, and this alleged obligation was incurred for personal, family or household
 8   purposes.
 9           12.     Plaintiff is a natural person from whom a debt collector sought to collect a
10   consumer debt which was due and owing or alleged to be due and owing, and thus she is a
11   “debtor” as that term is defined by California Civil Code §1788.2(h) and incorporated into
12   California Civil Code §1788.50(c).
13           13.     This case involves money, property or their equivalent, due or owing or
14   alleged to be due or owing from a natural person by reason of a consumer credit
15   transaction. As such, this action arises out of a consumer debt and “consumer credit” as
16   those terms are defined by Cal. Civ. Code § 1788.2(f) and incorporated into California
17   Civil Code §1788.50(c).
18   Mandarich
19           14.     Plaintiff is informed and believes that Defendant Mandarich is and was at all
20   relevant times a California limited liability partnership, or “LLP” and a person who uses an
21   instrumentality of interstate commerce or the mails in a business the principal purpose of
22   which is the collection of debts, or who regularly collects or attempts to collect, directly or
23   indirectly, debts owed or due or asserted to be owed or due another and is therefore a debt
24   collector as that phrase is defined by 15 U.S.C. §1692a(6).
25           15.     Defendant Mandarich, in the ordinary course of business, regularly, and on
26   behalf of himself, herself, or others, engages in debt collection as that term is defined by
27   California Civil Code §1788.2(b), and is therefore a debt collector as that term is defined
28   by California Civil Code §1788.2(c).


     Plaintiff Rocio De Alba’s First Amended Complaint                           21-cv-00547-AJB-WVG

                                                         -3-
Case 3:21-cv-00547-AJB-WVG Document 5 Filed 06/15/21 PageID.22 Page 4 of 9



 1   Velocity
 2           16.     Plaintiff is informed and believes that Defendant Velocity is and was at all
 3   relevant times a New Jersey limited liability company, or “LLC” engaged in the business
 4   of purchasing and collecting charged-off consumer debts with its principal place of
 5   business located at 1800 Route 34 North, Building 3, Suite 303 in Wall, New Jersey.
 6           17.     Defendant Velocity, in the ordinary course of business, regularly, and on
 7   behalf of himself, herself, or others, engages in debt collection as that term is defined by
 8   California Civil Code §1788.2(b), and is therefore a debt collector as that term is defined
 9   by California Civil Code §1788.2(c).
10   IV.     Facts Common to all Claims for Relief
11           18.     On October 13, 2020, Velocity filed a complaint (“Collection Complaint”),
12   in the Superior Court of California for the County of San Diego against Plaintiff, in the
13   matter of Velocity Investments, LLC v. Rocio De Alba, et al, case number 37-2020-
14   00036433-CL-CL-CTL (“Collection Action”), a copy of which was later served on
15   Plaintiff.
16   Retainer of Counsel and Filing of Answer
17           19.     On December 7, 2020, Ms. De Alba’s counsel, Recordon & Recordon APC,
18   filed an answer in this matter on Ms. De Alba’s behalf.
19   Communication with a represented party and false statements
20           20.     On or around March 2, 2021, Mandarich Law Group, LLP (“Mandarich”),
21   counsel for Velocity Investments, LLC, sent a letter, bearing the date of February 25,
22   2021, directly to Ms. De Alba, in which Mandarich stated in bolded text that “THIS
23   OFFICE HAS REQUESTED JUDGMENT BE ENTERED AGAINST YOU.”
24           21.     This letter also stated that “You were served with the lawsuit and failed to
25   respond.”
26           22.     This letter had attached to it a Request for Entry of Default and Judgment in
27   this matter.
28   ///


     Plaintiff Rocio De Alba’s First Amended Complaint                          21-cv-00547-AJB-WVG

                                                         -4-
Case 3:21-cv-00547-AJB-WVG Document 5 Filed 06/15/21 PageID.23 Page 5 of 9



 1           23.      As it turns out, as of the date of the letter, Mandarich had not actually
 2   requested that a default or a default judgment be entered against Ms. De Alba.
 3           24.      Additionally, Ms. De Alba filed her answer in this matter nearly three
 4   months prior to the date of this letter, and additionally was represented by counsel.
 5           25.      Mandarich apparently did not bother to check to see what Ms. De Alba, or
 6   Mandarich themselves, had actually filed in this matter, but simply attempted to collect
 7   money.
 8   Improper filing of a Request for Entry of Default and Judgment
 9           26.      On or about March 5, 2021, Mandarich filed a Request for Entry of Default
10   and Judgment on this action, nearly three months after Ms. De Alba filed her Answer in
11   this matter.
12   Attempt to collect money directly from a represented party
13           27.      Ms. De Alba opened Mandarich’s letter on March 19, 2021.
14           28.      Ms. De Alba, who is not an attorney, panicked and called the number listed
15   on the letter.
16           29.      Ms. De Alba spoke to an employee or agent of Mandarich.
17           30.      This Mandarich employee or agent should have clarified that as Ms. De Alba
18   had answered this lawsuit, she was actually not only not in default, but was not even in any
19   danger of a default.
20           31.      Instead, this employee or agent of Mandarich chose to take advantage of Ms.
21   De Alba’s panicked state and mistaken belief that she had been defaulted and took Ms. De
22   Alba’s bank account information to arrange for payments to Mandarich.
23           32.      Mandarich should never have contacted a represented party, should never
24   have filed a Request for Entry of Default and Judgment on a case where an answer was on
25   file, and certainly should not have taken advantage of the confusion they caused by making
26   false statements to extract bank account information from Ms. De Alba.
27   ///
28   ///


     Plaintiff Rocio De Alba’s First Amended Complaint                             21-cv-00547-AJB-WVG

                                                         -5-
Case 3:21-cv-00547-AJB-WVG Document 5 Filed 06/15/21 PageID.24 Page 6 of 9



 1   VI.     Allegations Specific to Certain Claims for Relief
 2                                      FIRST CLAIM FOR RELIEF
 3                               (Violations of the FDCPA by Mandarich)
 4           33.     Plaintiff re-alleges and incorporates herein by reference the allegations
 5   contained in the paragraphs above.
 6           34.     Defendant Mandarich violated the FDCPA. Defendant’s violations include,
 7   but are not limited to the following:
 8           a.      15 U.S.C. §1692c(a)(2) by communicating with a consumer, in connection
 9   with the collection of a debt or alleged debt, where Mandarich knew that the consumer was
10   represented by an attorney and had knowledge of, or could readily ascertain, the name and
11   address of that attorney;
12           b.      15 U.S.C. §1692d by engaging in behavior the natural consequence of which
13   is to harass, abuse or oppress;
14           c.      15 U.S.C. §1692e by making a false, deceptive or misleading
15   misrepresentation in the collection of a debt;
16           d.      15 U.S.C. §1692e(2) by misrepresenting the character, amount or legal status
17   of a debt;
18           e.      15 U.S.C. §1692e(5) by threatening to take action that cannot legally be
19   taken, or was not intended to be taken;
20           f.      15 U.S.C. §1692e(10) by use of a false representation or deceptive means to
21   collect a debt; and
22           g.      15 U.S.C. §1692f by use of an unfair or unconscionable means to collect or
23   attempt to collect a debt.
24           35.     Plaintiff is entitled to actual damages sustained as a result of Defendant
25   Mandarich’s conduct, in an amount according to proof; to statutory damages of $1,000
26   each; to costs of the action; and to reasonable attorney’s fees, all pursuant to 15 U.S.C.
27   §1692k.
28   ///


     Plaintiff Rocio De Alba’s First Amended Complaint                           21-cv-00547-AJB-WVG

                                                         -6-
Case 3:21-cv-00547-AJB-WVG Document 5 Filed 06/15/21 PageID.25 Page 7 of 9



 1                                    SECOND CLAIM FOR RELIEF
 2                    (Violations of the Rosenthal Act by all Named Defendants)
 3           36.     Plaintiff repeats, re-alleges, and incorporates by reference all the allegations
 4   contained in the paragraphs above.
 5           37.     Defendants violated Cal. Civ. Code §1788.17, which incorporates several of
 6   the provisions of the Fair Debt Collection Practices Act (“FDCPA”), including, but not
 7   limited to, the following:
 8           a.      15 U.S.C. §1692c(a)(2) by communicating with a consumer, in connection
 9   with the collection of a debt or alleged debt, where Velocity’s agent Mandarich knew that
10   the consumer was represented by an attorney and had knowledge of, or could readily
11   ascertain, the name and address of that attorney;
12           b.      15 U.S.C. §1692d by engaging in behavior the natural consequence of which
13   is to harass, abuse or oppress;
14           c.      15 U.S.C. §1692e by making a false, deceptive or misleading
15   misrepresentation in the collection of a debt;
16           d.      15 U.S.C. §1692e(2) by misrepresenting the character, amount or legal status
17   of a debt;
18           e.      15 U.S.C. §1692e(5) by threatening to take action that cannot legally be
19   taken, or was not intended to be taken;
20           f.      15 U.S.C. §1692e(10) by use of a false representation or deceptive means to
21   collect a debt; and
22           g.      15 U.S.C. §1692f by use of an unfair or unconscionable means to collect or
23   attempt to collect a debt.
24           38.     Defendants’ violations of the Rosenthal Act were willful and knowing,
25   thereby entitling Plaintiff to statutory damages pursuant to Civil Code § 1788.30(b).
26   ///
27   ///
28   ///


     Plaintiff Rocio De Alba’s First Amended Complaint                            21-cv-00547-AJB-WVG

                                                         -7-
Case 3:21-cv-00547-AJB-WVG Document 5 Filed 06/15/21 PageID.26 Page 8 of 9



 1           39.     As a proximate result of the violations of the Rosenthal Act committed by
 2   Defendants, Plaintiff is entitled to any actual damages pursuant to California Civil Code §
 3   1788.30(a); statutory damages in an amount up to $1,000.00 each pursuant to California
 4   Civil Code § 1788.30(b); and reasonable attorney’s fees and costs pursuant to California
 5   Civil Code § 1788.30(c).
 6                                          PRAYER FOR RELIEF
 7           Plaintiff prays that judgment be entered against all named Defendant, and prays for
 8   the following relief:
 9   FDCPA
10           1.      An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against
11   Mandarich and for the Plaintiff;
12           2.      An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
13   1692k(a)(2)(A) against Mandarich and for the Plaintiff;
14           3.      An award of costs of litigation and reasonable attorney’s fees against
15   Mandarich and for the Plaintiff, pursuant to 15 U.S.C. § 1692k(a)(3);
16   Rosenthal Act
17           4.      An award of actual damages pursuant to California Civil Code § 1788.30(a)
18   against all named Defendants and for Plaintiff;
19           5.      An award of statutory damages of $1,000.00 pursuant to California Civil
20   Code § 1788.30(b) against all named Defendants and for Plaintiff;
21           6.      An award of costs of litigation and reasonable attorney’s fees, pursuant to
22   California Civil Code § 1788.30(c) against all named Defendants; and
23           7.      Such other and further relief this court may deem just and proper.
24   ///
25   ///
26   ///
27   ///
28   ///


     Plaintiff Rocio De Alba’s First Amended Complaint                          21-cv-00547-AJB-WVG

                                                         -8-
Case 3:21-cv-00547-AJB-WVG Document 5 Filed 06/15/21 PageID.27 Page 9 of 9



 1                                               JURY DEMAND
 2
             1.      Plaintiff demands a trial by jury.
 3

 4
                                                               Respectfully submitted,
 5

 6

 7

 8   Date: June 15, 2021                                       /s/ Stephen G. Recordon
                                                               STEPHEN G. RECORDON
 9
                                                               Attorney for Plaintiff Rocio De Alba
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Plaintiff Rocio De Alba’s First Amended Complaint                                21-cv-00547-AJB-WVG

                                                         -9-
